DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings submitted on 11/19/2020 has been accepted by Examiner. 

Prior and Pertinent Arts
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – Lee et al. (20210029316), Lim et al. (20190222781), Kwag et al. (20170208281), Storm et al. (20160155773), Koifman ( 20140002701), Okamoto et al. (20100238336) – who disclose different image sensor architectures of interest, where a booster circuit provides booster voltage to floating diffusion node.
Allowable Subject Matter
Claims 1-18 are allowed.
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 1, an image sensing device comprising: a first switch transistor coupled between the first signal line and the second signal line and structured to be turned on to couple the first signal line to the second signal line; and a second switch transistor coupled between the first signal line and a third signal line coupled to the third 

Regarding claim 12, an image sensing device comprising: a plurality of switch transistors, each coupled between any two adjacent signal lines and structured to be turned on or off to transfer a noise component occurring on some pixels disposed on a corresponding row to another row.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/
Primary Examiner, Art Unit 2661